Citation Nr: 0010457	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a service-
connected post-operative left knee disorder, currently 
evaluated as 20 percent disabling, to include the issue of 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned an increased 
disability rating of 20 percent for the veteran's service-
connected left knee disorder.

The Board remanded the case in November 1996 and January 1998 
for additional records and examination of the veteran.  The 
requested development has been completed to the extent 
necessary.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's service-connected post-operative left knee 
disorder is currently manifested by complaints of constant 
pain and giving way and objective findings of some minimal 
tenderness over the joint spaces medially and laterally; full 
range of motion with mild crepitation; 1 to 2+ laxity of the 
anterior cruciate ligament; and no appreciable quadriceps 
atrophy.

3.  The veteran's service-connected post-operative left knee 
disorder fails to demonstrate the presence of an exceptional 
or unusual disability picture rendering impracticable the 
application of the regular schedular rating criteria.



CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for a service-connected post-
operative left knee disorder, and VA has satisfied its duty 
to assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999). 

2.  The criteria for an increased disability rating for a 
service-connected post-operative left knee disorder have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (1999).  

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's service-
connected post-operative left knee disorder.  38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In July 1975, the RO granted the veteran entitlement to 
service connection for a left knee condition, status post-
operative, Sloan procedure, evaluated as 20 percent disabling 
under Diagnostic Code 5257, effective from February 1975.  By 
means of a November 1977 rating decision, the 20 percent 
rating was reduced to 10 percent, effective from June 1977.

More recently, in July 1993 the veteran sought reevaluation 
of the disability rating assigned for his service-connected 
left knee disorder.  He stated that he was in constant pain.

VA outpatient treatment records obtained in conjunction with 
the veteran's claim showed that he was seeking employment in 
December 1992, but had limited walking due to his knee 
condition.  He was using a transcutaneous electrical nerve 
stimulation (TENS) unit and a knee brace for his left knee in 
October 1993.  It was indicated that a total knee replacement 
would not be performed until the veteran was older.  He 
complained of severe pain not relieved by medication, and he 
was prescribed a different medication.  The assessment was 
chronic knee pain.  

In January 1994, the RO assigned a 20 percent disability 
rating for the service-connected left knee disorder under 
Diagnostic Code 5257, effective from December 1992.  The 
veteran appealed the RO's decision to the Board.

Additional VA treatment records of the veteran showed that in 
January 1994, he complained of left knee pain and locking.  
The examiner noted no effusion, and the veteran wore a brace.  
He had full range of motion of the left knee with pain.  
Resisted motion was painful.  There was ++ crepitus on 
motion.  January 1994 x-rays of the left knee showed mild to 
moderate tri-compartmental degenerative joint disease.

The veteran requested new medication in April 1994, as 
Indocin was no longer effective.  On follow-up one week 
later, range of motion of the left knee was from 0 degrees of 
extension to 110 degrees of flexion.  There was +++ laxity of 
the anterior cruciate ligament (ACL) and increased joint 
fluid.  The veteran was a truck driver and unable to drive.  
Later in the month, laxity of the ACL was again noted.  The 
veteran was referred to physical therapy.  

On physical therapy evaluation in May 1994, the veteran had a 
left antalgic gait.  He stated that the knee continued to 
buckle and give way even though he wore a brace.  The knee 
also reportedly swelled frequently, especially with walking.  
He had a pins and needles and numbness feeling surrounding 
the patella with intermittent pain.  On physical examination, 
there was no swelling.  Both knees measured 15 1/4 inches in 
circumference above the patella and 14 1/2 inches below the 
patella.  Muscle power of the quadriceps/hamstring was very 
decreased on the left, unable to take minimal resistance.           

Laxity of the ACL was again noted in June 1994, but the 
veteran stated that his knee was feeling better and 
responding well to therapy.  An assessment of left knee pain 
was noted later that month.

The veteran testified at a personal hearing at the RO in 
September 1994.  He stated that his knee was painful and 
swelled.  He used a TENS unit (which helped moderately) and a 
knee brace.  He also took an anti-inflammatory medication 
which made him sluggish and did not completely relieve his 
pain.  The veteran further stated that his knee locked and 
gave out on him causing him to fall.  He was not employed, 
and was reportedly turned down for a job with a lumber 
company because of his knee.    

The veteran was afforded a VA joints examination in November 
1994.  His complaints included constant severe pain and 
instability of the left knee.  His symptoms were reportedly 
getting worse over the years.  He took medication for pain.  
He was wearing a stabilizing brace and also wore a TENS unit 
constantly.  He received regular treatment for his knee over 
the past two years.  On physical examination, on removal of 
the knee brace, there was no quadriceps atrophy or effusion.  
Range of motion of the knee was from 0 to 145 degrees.  There 
was a well-healed, long parapatellar incision.  It was 10 
inches long, of normal skin color, and not bound down to 
underlying tissues.  Collateral ligaments were stable.  There 
was 2+ laxity of the ACL.  The examiner diagnosed ACL 
insufficiency; early tri-compartmental degenerative 
arthrosis; and probable chronic pain syndrome.  X-ray 
findings in November 1994 included early degenerative changes 
of the left knee.  

VA treatment records dated in December 1994 revealed 
complaints of variable instability of the left knee with 
give-way weakness and frequent falls.  The veteran twisted 
his knee while going down stairs with subsequent swelling and 
marked pain on weight bearing along the lateral joint line.  
The examiner noted moderate swelling of the left knee and 
tenderness along the lateral joint line.  Range of motion of 
the knee was described as decreased, with flexion to 120 
degrees.  The examiner diagnosed unstable left knee.  
December 1994 x-rays showed degenerative osteoarthritis of 
the left knee.  Limited range of motion of the left knee was 
noted during hospitalization for a psychiatric disorder in 
January 1995.  A diagnosis of chronic knee pain was rendered 
in April 1995.  The veteran complained of left knee pain 
during hospitalization for a psychiatric disorder from July 
to August 1995.   Subsequent VA treatment records were 
obtained, dated through 1998, but showed only one episode of 
treatment for knee pain in November 1997. 

The veteran was re-examined by VA in April 1998.  He had a 
strong odor of alcohol on his breath and admitted to drinking 
a pint of gin prior to the examination.  He complained of a 
constant vice-like pain in his left knee.  He stated that he 
occasionally wore a knee brace and took medication.  He 
reported that his knee gave out and he could not bend it 
fully.  He denied any swelling, heat, redness, crepitation or 
locking.  He further denied easy fatigability.  He was 
reportedly able to climb stairs and squat and kneel; however, 
he could not walk for more than 10 minutes without knee pain.  
The veteran stated that he worked as a truck driver for most 
of his life, but most recently worked as a house painter two 
months ago.  

On physical examination, the examiner noted that the veteran 
did not appear to be in acute or chronic distress.  He walked 
with a normal gait and without limping or listing to either 
side.  He was able to squat fully on both lower extremities 
without pain.  There was an old, healed, 20-centimeter long 
incision over the medial aspect of the left knee.  There was 
no evidence of swelling or joint effusion.  The left knee 
measured 36 centimeters in circumference, as opposed to the 
right knee that measured 35 centimeters.  The Q-angles were 
normal.  There was some minimal tenderness over the joint 
spaces medially and laterally, but there was no tenderness on 
patella compression.  Patella apprehension sign was negative.  
The veteran had full range of motion of the left knee with 
mild crepitation.  There was 1 to 2+ laxity of the ACL.  The 
posterior cruciate ligament and collateral ligaments of the 
left knee were intact.  McMurray's test was negative.  
Reflexes, circulation and sensation of the lower extremities 
were intact.  The left quadriceps measured 42 centimeters in 
circumference, as opposed to 43 centimeters on the right.  
The examiner diagnosed status postoperative ACL ligament 
reconstruction of the left knee.  X-rays of the knee showed 
early degenerative changes.

In response to the BVA remands, the examiner stated that the 
veteran had full range of motion of the left knee with some 
crepitation on flexion and extension.  There was no 
limitation of motion due to pain, weakened movement, fatigue, 
or incoordination.  The veteran did not suffer any flare-ups 
of pain, but reported that his pain was constantly present.  
The examiner further indicated that there was no evidence of 
any recurrent subluxation or lateral instability of the left 
knee, as the Q-angles were normal.  The medial parapatellar 
skin incision of the left knee was 20 centimeters long with 
no keloid formation.  The scar was non-tender and non-
adherent, and did not limit motion of the knee.  The examiner 
also indicated that the veteran's symptoms were out of 
proportion to his objective physical findings, and there was 
no appreciable quadriceps atrophy or joint effusion which 
would be present if he had any significant symptoms or 
disability of his knee.


II.  Legal analysis

A.  Schedular rating

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased impairment, and he has satisfied the initial burden 
of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations and 
a personal hearing.  There is no indication of any additional 
relevant medical records.  Sufficient evidence is of record 
for an equitable disposition of the veteran's claim, and VA 
complied with the duty to assist.  38 U.S.C.A. § 5107(a) 
(West 1991). 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

The applicable rating criteria for the knee and the leg are 
as follows:



Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0


Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of: 
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (1999).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).  The 
criteria of Diagnostic Code 5003 permits a 10 percent rating 
to be assigned for impairment caused by arthritis where there 
is some limitation of motion of a major joint or a group of 
minor joints but the limitation of motion is not so great as 
to meet the requirements for a compensable rating under the 
criteria for rating limitation of motion of the specific 
major joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating may be 
assigned for arthritis "[w]ith [x]-ray evidence of 
involvement of [two] or more major joints or [two] or more 
minor joint groups."  38 C.F.R. § 4.71(a), Diagnostic Code 
5003 (1999).  For the purposes of rating disability from 
arthritis, VA regulations consider major joints to be the 
shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. 
§ 4.45(f) (1999).  

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The veteran is currently in receipt of a 20 percent 
disability rating pursuant Diagnostic Code 5257, for 
recurrent subluxation or lateral instability of the knee. 
There is no higher schedular disability evaluation provided 
under diagnostic codes 5258 and 5259 pertaining to the 
semilunar cartilage.  As there is no medical evidence of 
ankylosis of the left knee (diagnostic code 5256), impairment 
of the tibia and fibula (diagnostic code 5262) or genu 
recurvatum (diagnostic code 5263), consideration of these 
diagnostic codes is also not in order.

A rating greater than that currently in effect is available 
under diagnostic code 5257 for severe recurrent subluxation 
or lateral instability of the knee.  The veteran has 
consistently complained of giving way of the left knee and 
demonstrated ACL laxity on examination.  However, on VA 
examination in April 1998, despite findings of 1 to 2+ laxity 
of the ACL, the examiner concluded that there was no evidence 
of any recurrent subluxation or lateral instability of the 
left knee, as the Q-angles were normal.  Accordingly, as 
there is no evidence of severe recurrent subluxation or 
lateral instability of the left knee, a disability rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5257.  The veteran's complaints of frequent giving way of the 
knee are not supported by objective findings on examination.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).

As noted above, in DeLuca v. Brown, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  However, this does not apply because 
Diagnostic Code 5257 is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Range of motion of the left knee, in degrees, reflected a 
degree of impairment under the rating schedule that does not 
meet the criteria for a zero percent rating if rated under 
the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5261 (1999).  The veteran had range of 
motion of the left knee from 0 degrees of extension to at 
worst 110 degrees of flexion.  On the most recent examination 
in April 1998, range of motion of the knee was full, or from 
0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II, Flexion 
and Extension of the Knee.  In order to warrant a zero 
percent disability evaluation under the range of motion 
codes, extension would have to be limited to 5 degrees or 
flexion would have to be limited to 60 degrees, which was not 
the case.  Therefore, although the veteran has x-ray evidence 
of arthritis of the left knee, because limitation of motion 
of the left knee is not severe enough to warrant a zero 
percent rating under diagnostic codes 5260 or 5261, a 
separate rating is not warranted on this basis.  See 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).

Even though there the criteria for a zero percent rating are 
not met for limitation of motion of the left knee, 
consideration should be given, in determining whether a 
separate compensable rating is warranted, to painful motion 
under 38 C.F.R. § 4.59, which provides in part that "[w]ith 
any form of arthritis, painful motion is an important factor 
of disability."  38 C.F.R. § 4.59 (1999).

In this regard, the Board notes that section 4.59 does not 
provide that a compensable rating be assigned for mere 
complaints of pain but instead notes that the medical 
examiner should take care to note facial expression or 
wincing on pressure or manipulation, and muscle spasm to 
assist in identifying truly painful joints.  In this case, 
the veteran has consistently complained of pain.  However, on 
VA examination in April 1998, the examiner noted that the 
veteran did not appear to be in acute or chronic distress.  
He walked with a normal gait and without limping or listing 
to either side.  He was able to squat fully on both lower 
extremities without pain.  There was only minimal tenderness 
over the joint spaces medially and laterally, and no 
tenderness on patella compression.  There was only mild 
crepitation.  The examiner concluded that there was no 
limitation of motion due to pain, weakened movement, fatigue, 
or incoordination.  The examiner also indicated that the 
veteran's symptoms were out of proportion to his objective 
physical findings, and there was no appreciable quadriceps 
atrophy or joint effusion which would be present if he had 
any significant symptoms or disability of his knee. 
Accordingly, the Board concludes that the complaints of pain 
on motion are not sufficiently supported by objective 
findings to warrant a separate compensable rating for 
arthritis of the left knee with limitation of motion.  
38 C.F.R. § 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1999); DeLuca v. Brown, 8 Vet. App. 
202 (1996).

The Board is cognizant that the findings on VA examination in 
April 1998 are contradicted by some of the earlier medical 
findings.  However, the Board finds that this examination is 
the most probative of record, as it was thorough and 
detailed, and provided specific responses to the questions 
posed by the Board on remand.  Further, there are no other 
recent treatment records available, as the veteran has sought 
little treatment for the left knee condition since 1995.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In light of 
the 1998 VA examiner's findings, there is also reason to 
believe that the veteran may have been purposely exaggerating 
the severity of his symptomatology in the past.  As noted 
above, the examiner indicated that the veteran's symptoms 
were out of proportion to his objective physical findings.  
Further, the Board points out that the veteran has not 
cooperated with VA's efforts to fully develop his claim, as 
he appeared for VA examination in April 1998 after drinking a 
pint of gin.  He also failed to submit copies of any 
employment physicals associated with his alleged denial of 
employment due to his knee disability, as requested by the RO 
in October 1998 in accordance with the Board's remand.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, the evidence does not reflect, and the veteran has 
not expressed any complaints that the post-operative scar is 
productive of pain, tenderness, limitation of function or 
ulceration.  It has consistently been described as well 
healed.  On VA examination in April 1998, it was non-tender, 
non-adherent, and caused no limitation of motion.  Thus, 
there is no basis for assigning a separate compensable 
evaluation for the postoperative scar.  38 C.F.R. § 4.7, 
4.71a, 4.118, Diagnostic Codes 7803, 7804, 7805 (1999); See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

In conclusion, the Board finds that the objective medical 
evidence does not support a finding that the nature and 
severity of the veteran's service-connected left knee 
disability warrants a disability rating in excess of 20 
percent.  The preponderance of the evidence is against the 
claim for a higher rating for the service-connected 
disability.  38 C.F.R. §§ 3.102, 4.3 (1999).


B.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected left knee 
disorder.  He was only incidentally treated for this 
condition during hospitalizations for psychiatric problems.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result of the 
service-connected disability.  While the veteran complains 
that he is not able to work because of his left knee 
disorder, the evidence shows that he has significant 
nonservice-connected disorders that affect his employment, 
including substance abuse and psychiatric disorders which 
have warranted Global Assessment of Functioning (GAF) scale 
scores ranging from 50 to 65.  See American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  Further, on VA 
examination in April 1998 he reported that he worked only two 
months earlier as a house painter.  Thus, the Board finds 
that the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an increased disability rating for a service-
connected postoperative left knee disorder, to include the 
issue of entitlement to an extraschedular evaluation, is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
- 17 -


- 15 -


